The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Livni et al., WO 2015/103506 A1, in view of MOPR, SU 425629.  Livni et al. disclose a leg prosthesis comprising a plurality of inflatable cells 16 disposed on a lining 14 inner side facing the stump (Figure 1A; page 2, lines 7-15; page 3, last paragraph; entirety of page 4), a pump assembly for inflating and deflating the lining 14 (Figures 2-3; page 5, last paragraph; entirety of page 6), and a remote control 50 in data communication for instructing the pump assembly to inflate or deflate the lining to a desired air pressure [Figure 3; page 2, lines 19-20 and 24-27; entirety of page 4; page 5, lines 1-4; page 6, lines 24-25 (“wired or wireless connection”)].  Each cell comprising an air passage with an adjacent cell would have been immediately obvious, if not inherent, from page 4, lines 4-6 and 10-15.  Figure 3 appears to depict the cells 16 as being longitudinal and parallel, and such a general configuration was well-known in the art at the effective filing date of the present invention, as seen from MOPR: Figure 1 shows longitudinal grooves capable of forming a space with an inserted stump, and Figure 2 indicates spaces associated with dissimilar pressures among longitudinal inflatable cells (machine translation: paragraphs 0008, 0010-0011).  The Livni et al. cells 16 taking on such a geometry would have been obvious from the stated advantages (MOPR: paragraphs 0004-0005, 0014), with further motivation (to combine) provided by Livni et al. similarly teaching “massage of the stump [to] improve blood flow” (page 2, lines 21-23).
Regarding claim 6, Livni et al. further include pressure sensors (page 3, line 28; page 4, lines 2-4 and 21-24) and controllable valves (page 6, line 25; page 7, lines 1-2).  Regarding claim 7, circuitry to retain constant pressure in the lining would have been obvious in order to accommodate amputees who are seated or standing in a stationary position.  Regarding claim 11, means for manually deflating the lining 14 in the case of an operational fault would have been obvious from page 5, lines 9-11: a manually operated button or valve on the prosthesis or remote control to accompany the “warning signal” would have been obvious in order to avert excessive stresses or other hazards or discomforts.  The further limitations of other claims are readily apparent (MPEP § 707) from the above discussion and referenced passages.
Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Livni et al., WO 2015/103506 A1, in view of MOPR, SU 425629, as applied to claim 1 above, and further in view of Papaioannou, WO 2014/018736 A1.  Regarding claim 8, smartphones were commonly used in the art for remote control at the effective filing date of the instant invention, as seen from paragraph 0061 of Papaioannou, and would have been obvious for the remote control 50 of Livni et al. in order to provide convenience to the user, with further motivation (to combine) provided by the similarities in purpose and design of the socket pressure control systems.  Regarding claims 14-15, incorporating the pump assembly in the Livni et al. rod 18 of the prosthetic foot would have been obvious from Papaioannou (Figures 1-2; paragraph 0031) in order to construct an inconspicuous prosthetic system that may be covered with a cosmesis and/or clothing.
	Applicant’s remarks have been considered.  Applicant argues that “according to MOPR the stump at the deflated cell areas touch the prosthesis, thereby causing rubbing of the stump.  In other words, according to MOPR there is always a contact between the stump and the prosthesis, which causes rubbing of the stump” (Applicant’s reply of August 1, 2022: page 5, lines 6-9).  Applicant does not indicate where this is found in the machine translation, and the examiner is unable to find such a characterization in MOPR, which is explicitly directed towards improving blood flow in the stump (translation: paragraphs 0003-0004, 0014).  Another example of longitudinal inflatable cells and spaces is shown in the drawings of Ho et al., KR 10-2018-0085117 A: when the regulating spaces 222a are inflated, blood flow blockage is diminished along the intermittent recesses and the spaces occupied by cushion members 223 (Figure 4).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774